DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 5,079,829 Yoshiji et al. (‘Yoshiji hereafter), Filed 03/22/1990 
U.S. 2003/0200641 Tachibana et al. (‘Tachibana hereafter), App 10/266289
 The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 is currently being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation "a separated state" in ln 7. Should be “the separated state.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2003/0200641 Tachibana et al. (‘Tachibana hereafter).

Regarding Claim[s] 1, ‘Tachibana discloses all the claim limitations including: An assembling method of assembling a retainer by engaging a pair of cotter pieces with an upper end of a valve stem (‘Tachibana, Abst, cotter mounting apparatus, cotters fix a retainer for holding a spring #V (Valve Stem), comprising: 
a preparation step (‘Tachibana,  Para 0011 - 0013, Fig 1, teaches cotter mounting and preparation) of preparing the pair of cotter pieces (‘Tachibana, Para 0011 - 0013, teaches a cotter separating and holding mechanism) in a separated state with a gap capable of receiving the upper end of the valve stem (‘Tachibana, Fig 5, #C (cotter pieces), #V (Valve stem), gap shown near two halves of #C); 
a holding step of holding (‘Tachibana, Fig 10A - 10I, system of #150 (arms/ holding unit), and #180), 
in [[a]] the separated state (‘Tachibana, Fig 10C - 10F, #150, two arms hold the two separated cotter pieces), 
the pair of cotter pieces in the separated state prepared in the preparation step by an assembling head (‘Tachibana, Figs 1, 9A & 9B- Para 0011 - 0013, teaches a cotter separating and holding mechanism, teaches cotter mounting and preparation); and 
an assembling step of moving the assembling head (‘Tachibana, Para 0074, cotter-mounting unit #100 is moved in the horizontal direction Y and ten housings #140 are positioned so that these come directly above the ten retainers #R, movable arm #120 is lowered, and the housing #140 (housing/ assembly head) in a state shown in FIG. 5A brought near the retainers #R, and the lower end portions #140a thereof are brought into contact with the upper end side of the retainers #R) to a position of the valve stem (‘Tachibana, Fig 3, #V (valve stem)) on which the retainer (‘Tachibana, #R (Retainer)) and a valve spring are set (‘Tachibana, Para 0002, “The present invention relates to a cotter-mounting apparatus for mounting a cotter to fix a retainer that regulates an incorporated position of a coil spring disposed around an axis, and in particular to a cotter-mounting apparatus for automatically mounting a cotter to fix a retainer, which compresses a valve spring of an engine and regulates the spring, at a valve stem.”), 
engaging the pair of cotter pieces with the valve stem (‘Tachibana, Fig 5, #C (cotter pieces), #V (Valve stem)) by the assembling head (‘Tachibana, system of #140 and mounting apparatus shown in Fig 1), and 
assembling the retainer (‘Tachibana, Fig 1, #R (Retainer)), 
wherein the assembling head comprises: 
a storage member (‘Tachibana, system of #40 (feeder unit) Fig 1, #50 (Transfer conveyor) Fig 1, and, #60 (push-up unit) Figs 6 & 7) including a storage chamber (‘Tachibana, Fig 10A - 10F, shows a cavity between arms #150, cotter pieces #C, and #R retainer) configured to store the pair of cotter pieces in the separated state from below (‘Tachibana, Fig 10A, shows #C below push-up pin, #65 is also a part of #60 push-up unit shown in Fig 6); and 
a holding unit capable of holding (‘Tachibana, Fig 10A - 10I, system of #150 (arms/ holding unit), and #180), 
in the separated state (‘Tachibana, Fig 10C - 10F, #150, two arms hold the two separated cotter pieces), 
the pair of cotter pieces stored in the storage chamber (‘Tachibana, Fig 10A - 10F, shows a cavity between arms #150, cotter pieces #C, and #R retainer) and canceling the separated state to press the pair of cotter pieces against the upper end of the valve stem (‘Tachibana, Figs 9C – 9D & 10I, shows the holding unit #150 progresses from holding to releasing the cotter pieces #C, and when released #C is on the upper valve stem #V, canceling is achieved when the holding unit releases the cotter pieces), 
wherein the holding step includes a step of, when holding the pair of cotter pieces in the separated state (‘Tachibana, Paras 0011- 0013), 
abutting upper end faces of the pair of cotter pieces against a first positioning reference portion of the storage chamber to position the pair of cotter pieces relative to the storage chamber in a vertical direction (‘Tachibana, Fig 10A - 10F, shows a cavity between arms #150, cotter pieces #C, and #R retainer)), 
wherein the assembling step includes a step of causing the valve stem to enter the storage chamber and abutting an upper end face of the valve stem  (‘Tachibana, Fig 10A - 10F) against a second positioning reference portion of the storage chamber to position the valve stem relative to the storage chamber  in the vertical direction (‘Tachibana, Fig 10A - 10F, shows first and second storage portions), and 
in a state in which the pair of cotter pieces and the valve stem are relatively positioned in the vertical direction, 
the separated state of the pair of cotter pieces is canceled by the holding unit to engage the pair of cotter pieces with the upper end of the valve stem  (‘Tachibana, Figs 9C – 9D, shows the holding unit #150 progresses from holding to releasing the cotter pieces #C, and when released #C is on the upper valve stem #V, canceling is achieved when the holding unit releases the cotter pieces) and assemble the retainer to the upper end of the valve stem (‘Tachibana, Fig 9D, shows retainer #R assembled at the end of the valve stem #V).


Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
09/21/2022